Citation Nr: 0619627	
Decision Date: 07/06/06    Archive Date: 07/13/06

DOCKET NO.  04-25 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to service connection for Agent Orange 
exposure.

4.  Entitlement to individual employability (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services




ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1971 to 
August 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

Consideration of the appellant's claims of service connection 
for PTSD and hepatitis C, and for entitlement to TDIU, is 
deferred pending completion of the development sought in the 
remand that follows the decision below.  

As noted in the decision below, the veteran has again raised 
claims of service connection for a skin disorder and a 
breathing disorder, which applications to reopen are hereby 
referred to the RO for appropriate action.  (Service 
connection was previously denied for such disabilities 
secondary to Agent Orange exposure in June 1995; the veteran 
appealed the denial, but later withdrew his appeal by way of 
a September 1997 statement.)  


FINDING OF FACT

Exposure to Agent Orange is not a disability.


CONCLUSION OF LAW

Service connection for exposure to Agent Orange is not 
warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Certain diseases associated with exposure to herbicide agents 
may be presumed to have been incurred in service even if 
there is no evidence of the disease in service, provided the 
requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. 
§ 3.309(e) (2005).  The term "herbicide agent" means a 
chemical in an herbicide, including Agent Orange, used in 
support of the United States and allied military operations 
in the Republic of Vietnam during the Vietnam era.  The 
diseases for which service connection may be presumed to be 
due to an association with herbicide agents include chloracne 
or other acneform disease consistent with chloracne, Type 2 
diabetes (also known as Type II diabetes mellitus or adult-
onset diabetes), Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and soft-
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  

In general, for service connection to be granted for one of 
these diseases, it must be manifested to a degree of 10 
percent or more at any time after service.  Chloracne, 
porphyria cutanea tarda, and acute and subacute peripheral 
neuropathy must be manifest to a degree of 10 percent within 
one year after the last date on which the veteran performed 
active military, naval, or air service in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  See 38 U.S.C.A. § 1116 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.307(a)(6)(ii); Veterans Education 
and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 
Stat. 976 (2001).  

A veteran who served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, will be presumed to have been exposed to an herbicide 
agent during such service unless there is affirmative 
evidence to the contrary.  Id.  An opinion of the VA General 
Counsel holds that service on a deep-water naval vessel off 
the shores of Vietnam may not be considered "service in the 
Republic of Vietnam" for purposes of 38 U.S.C. § 101(29)(A).  
VAOPGCPREC 27-97 (July 23, 1997).  This is consistent with 
the definition of service in the Republic of Vietnam found at 
38 C.F.R. § 3.307, which includes "service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in the Republic of 
Vietnam."  38 C.F.R. § 3.307(a)(6)(iii) (2005) (emphasis 
added).  Thus, presumptive exposure to herbicide agents in 
Vietnam requires having actually set foot ashore in Vietnam.  

Here, the veteran contends that he was exposed to Agent 
Orange while serving in the Marine Corps aboard ship in the 
offshore waters of Vietnam.  Although the veteran has 
variously attributed several problems to his alleged exposure 
to Agent Orange, the RO has developed the issue on appeal as 
indicated on the cover page of this decision, that is, 
entitlement to service connection for Agent Orange exposure, 
without regard to whether any disability resulted from the 
claimed exposure.  In other words, the issue before the Board 
is whether the exposure itself may be service connected.  

In his notice of disagreement (NOD) with the January 2003 
rating decision, the veteran seemed to indicate that he had a 
skin disorder that might be related to exposure to Agent 
Orange.  In his substantive appeal he noted that he had a 
history of skin problems and a breathing disorder that he 
avers are symptoms of exposure to Agent Orange.  However, 
none of these suggested Agent Orange-related symptoms has 
been developed for appellate review by the RO, and are 
therefore not before the Board.  (As noted above, 
applications to reopen previously denied claims relating to 
skin disability and breathing problems are herein referred to 
the RO for adjudication.)

As noted above, what specifically is before the Board is 
entitlement to service connection for Agent Orange exposure.  
The law only permits service connection for disabilities 
resulting from disease or injury incurred or aggravated 
during active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303 (2005).  Because exposure is not a disability, 
service connection cannot, as a matter of law, be 
established.  

The Board notes that the standard for assisting claimants in 
the processing of claims for VA benefits was changed, 
effective November 9, 2000, with the signing into law of the 
Veterans Claims Assistance Act of 2000 (VCAA) Pub. L. No. 
106- 475, 114 Stat. 2096, (codified as amended at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2005)).  Because the law, and not the evidence, is 
dispositive of this claim, application of the provisions of 
the VCAA would not be helpful to the claimant.  No further 
assistance or development in accordance with the VCAA is 
required in this case.  Mason v. Principi, 16 Vet. App. 129 
(2002).


ORDER

Entitlement to service connection for Agent Orange exposure 
is denied.


REMAND

The veteran's claim of service connection for PTSD was denied 
by an unappealed Board decision in January 2000.  The Board 
denied the claim as not well grounded.  The veteran submitted 
another claim for service connection for PTSD in October 
2002.  

As noted, the VCAA was enacted on November 9, 2000, changing 
the standard for processing veterans' claims, including the 
abandonment of the well-grounded claim standard.  One of the 
provisions of the VCAA provides for readjudication of claims 
that were decided beginning on July 14, 1999, and ending on 
the date of enactment of the VCAA (November 9, 2000), and 
that were issued by VA because the claim was not well 
grounded.  Readjudication may be initiated upon request of 
the claimant or by VA on its own motion, but only if the 
request or motion was made within two years of enactment of 
the VCAA.  Such cases are re-adjudicated as if the previous 
denial or dismissal had not been made.  

Here, the veteran's claim of service connection for PTSD was 
denied in a final decision by the Board dated in January 
2000, which was in the period described above.  The veteran's 
second claim of service connection for PTSD was received in 
October 2002, within the prescribed two-year period following 
enactment of the VCAA.  While the veteran did not 
specifically identify the October 2000 claim as a request 
under the VCAA provision permitting readjudication of the 
prior denial, the RO treated it as such.  In the preface to 
its January 2003 decision, the RO indicated that the 
veteran's claim was being re-adjudicated in accordance with 
the aforementioned provision of the VCAA.  Such an action 
made the prior denial void, as though it had not been made.  
VAOPGCPREC 03-2001.

What is curious about this case is that, after the veteran 
filed his NOD with the denial of service connection for PTSD, 
the RO issued a statement of the case (SOC), which addressed 
the PTSD claim as if it was in fact a claim to reopen.  It 
noted that the veteran had not submitted new and material 
evidence since the 2000 denial by the Board.  In order to 
properly assist the veteran and provide him with proper 
notice in accordance with the rules regarding issuance of a 
SOC, see 38 C.F.R. § 19.29 (2005) (the SOC should reflect the 
applicable laws and regulations relied on by the RO when it 
adjudicated the case), a remand is required.  

Turning to the veteran's claim of service connection for 
hepatitis C, the Board notes that service connection was 
denied because, while the record showed that the veteran had 
hepatitis C antibodies, there was no specific diagnosis of 
hepatitis C, as is required for service connection.  The 
Board notes that VA progress notes indicate that the 
hepatitis C antibodies were discovered in a routine 
screening, and that he thereafter attended counseling 
regarding hepatitis C.  The most recent medical record 
relating to hepatitis C that is in the record is dated in 
September 2002.  There is no indication that any attempt has 
been made to obtain more recent VA and/or private treatment 
records that might show a diagnosis of hepatitis C.  The 
Board will therefore also remand in order to ensure that VA's 
duty to assist in this regard is met.  

(Because the TDIU claim may turn on whether any additional 
disability is service connected, such as PTSD or hepatitis, 
consideration of this issue is deferred pending completion of 
the development sought herein.)

Accordingly, the veteran's case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims 
file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), is 
completed.  Specifically, the RO 
must notify the claimant and the 
claimant's representative of any 
information and evidence not of 
record (1) that is necessary to 
substantiate each of the appellant's 
specific claims; (2) that VA will 
seek to provide; (3) that the 
claimant is expected to provide; and 
(4) must ask the claimant to provide 
any evidence in his possession that 
pertains to the claims in accordance 
with 38 C.F.R. § 3.159(b)(1).  See 
Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notification 
must include notice that a 
disability rating and an effective 
date for the award of benefits will 
be assigned if service connection is 
awarded.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The RO should also request that 
the veteran identify the names, 
addresses, and approximate dates of 
treatment for all health care 
providers, VA and private, who may 
possess additional records pertinent 
to his claims of service connection 
for PTSD and hepatitis.  With any 
necessary authorization from the 
veteran, the RO should attempt to 
obtain and associate with the claims 
file any medical records identified 
by the veteran which have not been 
secured previously.  If the RO is 
unsuccessful in obtaining any 
medical records identified by the 
veteran, it should inform the 
veteran and his representative of 
this and ask them to provide a copy 
of additional medical records they 
may have obtained on their own which 
have not been secured previously. 

3.  After the above actions have 
been completed, the veteran should 
be scheduled for an examination to 
determine if he has hepatitis C, and 
if so, whether it is as likely as 
not that his hepatitis C is 
etiologically related to military 
service.

4.  The veteran should also be 
afforded a VA psychiatric 
examination by a physician with 
appropriate expertise to determine 
the nature, extent and etiology of 
any psychiatric disorder(s) present.  
Psychological testing necessary to 
determining whether the veteran has 
PTSD should be performed.  A 
diagnosis of PTSD under DSM IV 
criteria should be made or ruled 
out.  If PTSD is diagnosed, the 
examiner should identify the 
specific stressor(s) supporting the 
diagnosis.  If PTSD is not 
diagnosed, the examiner should 
explain why the diagnosis was not 
made.  

5.  The veteran's claims file, 
including a copy of this remand, 
must be made available to the 
examiners for review in connection 
with the examinations.

The RO should ensure that the 
examination reports comply with this 
remand and the questions presented 
in the RO's examination request.  If 
a report is insufficient, it should 
be returned to the examiner for 
necessary corrective action, as 
appropriate.

The veteran should be advised that 
failure to appear for an examination 
as requested, and without good 
cause, could adversely affect his 
claim, to include denial.  See 38 
C.F.R. § 3.655 (2004).  

6.  After undertaking any other 
development deemed appropriate, the 
RO should consider the issues 
remaining on appeal in light of all 
information or evidence received.  
If any benefit sought is not 
granted, the veteran and his 
representative should be furnished 
with a supplemental statement of the 
case and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  (If the claim of service 
connection for PTSD remains denied, 
the supplemental statement of the 
case should clarify that this issue 
has been adjudicated without regard 
to any prior denial, just as the RO 
did in January 2003.)

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


